Title: From Alexander Hamilton to John F. Hamtramck, 9 April 1799
From: Hamilton, Alexander
To: Hamtramck, John F.


          
            Sir,
            New York April 9th. 1799
          
          Probably before this reaches you, you will have learned from himself, that General Wilkinson has been instructed directed to repair to the Seat of Government in order to — review of the affairs of the Western Army and country and to the settlement of a future plan with the aid of his lights. In the mean time the command will naturally devolve upon you, and it is presumed you will have received from General Wilkinson the instructions proper for your Government.
          This serves only to inform you that the Pay Master General at the desire of the Secy of War has been required to come to Philadelphia; first constituting a Deputy to act in his stead with the Western Army.
          I send you herewith, for distribution among the General Posts, copies of the a Contract with James Ohara for the supply of the Western forces and posts — to the last of Sepr. next. — As this contract was made prior to my command, I did not understand till the 4th. instant that it remained to be transmitted.
          — I send you the copy of an Act entitled “An Act for the better organising of the Troops of the U states — for other purposes” which was passed the 3d. of March last. The Nineteenth Section of it demands particular attention. You will be sensible of the importance as soon as possible of producing uniformity in this particular among the Troops every where. The intervention of the Act of July 16, 1798, by which the Ration was augmented, may possibly create embarrassments—but as it is presumed that few or none of the troops now in were enlisted upon the foot of this Act absolutely and as the antecedent ration (the one regulated by the Act to ascertain and fix the Military establishment of the U states) was upon the whole, the article of rum excepted, inferior to the present ration—and as it is the intention to continue the issue of half a gill of rum under the discretion allowed by the Act, now forwarded, it is hoped that no difficulty will be experienced in brinking the ration every where to the standard last prescribed. This you will bring about as soon as it can be done with due circumspection & prudence. Some latitude of discretion in introducing the change must be assumed by the Commanding Officer in the expectation that it will be approved. The change, if thought best, — may be successfully made, article by article.
          You will take care so to order the matter as that the vouchers for issues to the contractors & his Agents shall specify the shew the changes as they are introduced, and you will regularly advise me of what has been done.
          Should ——— you not have been advised that General Wilkinson has set out on his journey to for the Seat Of Government, you will send transmit him a copy of this letter and of every other which you shall subsequently receive prior to the knowlege of his Departure.
          With great consideration  I am Sir Your Obedient Servt
           Col Hamtrank
        